DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-42 are pending.
Claim 25-42 are withdrawn from consideration.
Claims 1, 3-15, 17-24 are rejected.
This action is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-15, 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (hereinafter “Lin”) (US 2018/0333913 A1).
As to claim 1, Lin teaches an additive manufacturing apparatus, comprising: 
a build surface at least a portion of which is transparent [the build surface comprises an optically transparent window] [Fig. 1] [0061, 0079, 0094-0095]; 
a first material depositor operable to deposit a curable resin to form a deposited resin layer on the build surface [The deposition head may move across the open platform and deposit a film of a viscous liquid over a print window of the open platform. The deposition head may be coupled to a motion stage adjacent to the open platform. The deposition head may have at least one nozzle to dispense at least one liquid (e.g., viscous liquid) over the print window] [Fig. 1] [0084-0086, 0092, 0205, 0213]; 
a stage positioned facing the build surface and configured to hold a stacked arrangement of one or more cured layers of the resin [a build head arranged to move along a direction away from the print window during printing of the at least the portion of the 3D object, the build head is configured to support the at least the portion of the 3D object] [Fig. 1] [0013,0084, 0207-0208]; 
one or more actuators operable to change the relative positions of the build surface and the stage [Fig. 1] [0013, 0084, 0170, 0207-0208];
a radiant energy apparatus positioned adjacent to the build plate opposite to the stage, and operable to generate and project radiant energy on the resin through the build plate in a predetermined pattern [Fig. 1] [0206-0211]; 
a first sensing device configured to measure the thickness of the deposited resin layer, wherein the at least one first sensing device is configured to generate a signal indicative of the thickness of the deposited resin layer [whether the thickness of the deposited resin layer is out of requirement, such as too thick or too thin] [0018, 0155, 0173, 02251];
a first thickness adjusting mechanism configured to adjust the thickness of the deposited resin layer in response to the signal [re-deposit the film of the viscous liquid if the sensor determine that the thickness of the deposited resin layer is out of requirement, wherein the desired thickness of the film of the viscous liquid may be substantially the same as the distance between the wiper and the print window. The distance between the wiper and the print window may be adjustable. Thus, the thickness of the film of the viscous liquid may be adjustable] [0167]; and
an adjustment device configured to adjust the first thickness adjusting mechanism [The deposition head may have at least one actuator to adjust a distance between the at least one wiper and the print window] [0084, 0213, 0219].
As to claim 3, Lin teaches the first thickness adjusting mechanism is one of: a suction device and a doctor blade [Fig. 3A-5C] [0082, 0087, 0144-0150].
As to claim 4, Lin teaches a second thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 5, Lin teaches the second thickness adjusting mechanism is positioned downstream of and in series with the first thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 6, Lin teaches the first sensing device is positioned downstream of the first thickness adjusting mechanism [0018, 0154-0157, 0164].
As to claim 7, Lin teaches the first sensing device is positioned upstream of a second thickness adjusting mechanism [0018, 0154-0157, 0164].
As to claim 8, Lin teaches the second thickness adjusting mechanism is positioned upstream of a second sensing device that is configured to measure the thickness of the deposited resin layer [Fig. 3A-5C] [0018, 0154-0157, 0164].
As to claim 9, Lin teaches there is a first and second sensing device and a second thickness adjusting mechanism that is positioned downstream of the second sensing device [Fig. 3A-5C] [0018, 0154-0157, 0164].
As to claim 10, Lin teaches the thickness adjusting mechanism is configured to adjust the thickness of the deposited layer across a width of the deposited layer such that the thickness is maintained approximately equal to a thickness target [0082, 0084, 0106, 0167, 0170, 0211, 0225].
As to claim 11, Lin teaches the deposited layer has a first thickness target and a second thickness target and the first thickness target is different from the second thickness target [0082, 0084, 0167, 0170, 0211].
As to claim 12, Lin teaches the thickness adjusting mechanism is configured to be actuated based on at least one signal indicative of the thickness of the deposited layer at a plurality of points positioned across the width of the deposited layer [0082, 0084, 0167, 0170, 0173, 0211, 0225].
As to claim 13, Lin teaches the plurality of points define a line that is oriented generally perpendicular to the sides of the deposited layer [0082, 0084, 0141-0145, 0167, 0170, 0173, 0211, 0225].
As to claim 14, Lin teaches a method for producing a component layer-by-layer using an additive manufacturing apparatus, comprising the steps of: 
maintaining a thickness of a layer of resin which is radiant-energy-curable at a predetermined thickness [Fig. 1] [0018, 0084-0086, 0092, 0155, 0173, 0206-0211, 0213, 0219, 0225], by the steps of: 
using a first material depositor to deposit the resin to form a deposited resin layer on a build surface, at least a portion of which is transparent [0061, 0079, 0084-0086, 0092, 0094-0095, 0205, 0213]; 
sensing the thickness of the deposited resin layer [0018, 0155, 0173, 0225]; 
adjusting the thickness of the deposited resin layer to define a region of the deposited layer that has a predetermined thickness [0082, 0084, 0106, 0167, 0170, 0211, 0219, 0225]; 
positioning the region of the deposited layer having a predetermined thickness in a build zone [Fig. 1] [0013,0084, 0061, 0079, 0094-0095, 0207-0219]; 
executing a build cycle, including the steps of: 
positioning a stage relative to the build surface so as to define a layer increment in the deposited resin layer [Fig. 1] [0013,0084, 0170, 0207-0208]; 
selectively curing the resin using an application of radiant energy in a specific pattern so as to define the geometry of a cross-sectional layer of the component [Fig. 1] [0206-0211]; 
moving the build surface and the stage relatively apart so as to separate the component from the build surface [Fig. 1] [0013, 0084, 0170, 0206-0208, 0211]; 
repeating the steps of maintaining the thickness and executing the build cycle, for a plurality of layers until the component is complete [0051, 0056, 0179];
using a first thickness adjusting mechanism configured to adjust the thickness of the deposited resin layer in response to the sensed thickness in the adjusting the thickness step [re-deposit the film of the viscous liquid if the sensor determine that the thickness of the deposited resin layer is out of requirement, wherein the desired thickness of the film of the viscous liquid may be substantially the same as the distance between the wiper and the print window. The distance between the wiper and the print window may be adjustable. Thus, the thickness of the film of the viscous liquid may be adjustable] [0167]; and 
using an adjustment device configured to adjust the first thickness adjusting mechanism in the adjusting the thickness step [The deposition head may have at least one actuator to adjust a distance between the at least one wiper and the print window] [0084, 0213, 0219].
As to claim 15, Lin teaches the step of positioning the region of the deposited layer includes the step of passing another region of the deposited layer having a thickness that is less than the predetermined thickness through the build zone [0082, 0084, 0167, 0170, 0211].
As to claim 17, Lin teaches the additive manufacturing apparatus includes a second thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 18, Lin teaches the second thickness adjusting mechanism is positioned downstream of and in series with the first thickness adjusting mechanism [Fig. 3A-5C] [0082, 0087, 0144-0150, 0217, 0222].
As to claim 19, Lin teaches the step of measuring thickness with a first sensing device that is positioned downstream of the first thickness adjusting mechanism [0018, 0154-0157, 0164].
As to claim 20, Lin teaches the step of utilizing a second device to measure the thickness of the deposited layer wherein the second thickness adjusting mechanism is positioned upstream of the second sensing device [Fig. 3A-5C] [0018, 0154-0157, 0164].
As to claim 21, Lin teaches the step of monitoring a thickness of resin R for a predetermined time after it was deposited [0082, 0084, 0106, 0154-0157, 0164, 0167, 0170, 0211, 0225].
As to claim 24, Lin teaches the step of utilizing the second sensing device to determine the thickness of the deposited resin layer a predetermined time after it was deposited [0082, 0084, 0106, 0154-0157, 0164, 0167, 0170, 0211, 0225].
As to claim 23, Lin teaches the thickness adjusting device is configured to adjust the thickness of the deposited layer across a width of the deposited layer [0082, 0084, 0106, 0167, 0170, 0211, 0225].
As to claim 24, Lin teaches the thickness adjusting device is actuated based on at least one signal indicative of the thickness of the deposited layer at a plurality of points positioned across the width of the deposited layer [0082, 0084, 0106, 0167, 0170, 0211, 0225].
Response to Arguments
Applicant’s arguments filed August 1, 2022 have been considered but are moot in view of new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0225] In some cases, the 3D printing system includes a sensor to detect print failure. The sensor may be an optical profilometer (e.g., an in-line profilometer). After printing a layer of the 3D object, the sensor may scan the remaining portion of the film of the viscous liquid. By comparing an image of the remaining portion of the film of the viscous liquid and the computer model of the 3D object based on a computer aided design (CAD), a controller operatively coupled to the sensor is able to detect if any cured material remains on the print window. If any cured material on the print window is detected, the controller may halt the printing process. Alternatively or in addition to, the sensor may provide uniformity of the thickness of the deposited film of the viscous liquid. If the sensor detects a film that is out of tolerance (e.g., too thick, too thin, voids, lumps, etc), the controller operatively coupled to the sensor may direct the deposition head to clean the print window and re-deposit the film of the viscous liquid.